
	
		III
		110th CONGRESS
		1st Session
		S. RES. 203
		IN THE SENATE OF THE UNITED STATES
		
			May 16, 2007
			Mr. Menendez (for himself, Mr.
					Brownback, Mr. Feingold, Mr.
					Lautenberg, Mr. Casey, Mr.
					Lieberman, Ms. Mikulski, Mrs.
					Dole, Ms. Collins, Mr.
					Dodd, Mr. Burr, Mr.
					Hagel, Mr. Nelson of Florida, Mr.
					Bingaman, Mr. Whitehouse, Mr.
					Wyden, Mrs. Clinton, Mr.
					Brown, Mr. Chambliss, Mr.
					Johnson, Mr. Dorgan, Mr.
					Cardin, Mr. Coleman, Ms.
					Landrieu, Mr. Reed, Mr.
					Obama, Mr. Byrd, and Mr.
					Cornyn) submitted the following resolution; which was referred to
				the Committee on Foreign
					Relations
		
		
			June 28, 2007
			Reported by Mr. Biden, with an amendment and an
				amendment to the preamble
			Strike out all after the resolving clause and insert the part
				printed in italic
			Strike the preamble and insert the part printed in
				italic
		
		
			July 30, 2007
			Considered, amended, and agreed to and with an amended
				preamble
		
		RESOLUTION
		Calling on the Government of the People's Republic of China to use its
			unique influence and economic leverage to stop genocide and violence in
			 Darfur,
			Sudan.
	
	
		
			Whereas since the conflict in Darfur, Sudan began in 2003, hundreds of thousands
				of people have been killed and more than 2,500,000 displaced as a
			 result of the
				ongoing and escalating violence;
		
			Whereas on July 23, 2004, Congress declared, the atrocities unfolding in
					Darfur, Sudan, are genocide and on September 23, 2004, then Secretary of
				State Colin Powell stated before the Committee on Foreign Relations
			 of the Senate
				that, genocide has occurred and may still be occurring in Darfur, and
					the Government of Sudan and the Janjaweed bear
				responsibility;
		
			Whereas on October 13, 2006, the President signed the Darfur Peace and
				Accountability Act (Public Law 109–344), which identifies the
			 Government of Sudan as
				complicit with the forces committing genocide in the Darfur region
			 and urges the
				President to, take all necessary and appropriate steps to deny the Government
					of Sudan access to oil revenues;
		
			Whereas President George W. Bush declared in a speech delivered on April 18, 2007,
				at the United States Holocaust Memorial Museum that no one can doubt that
					genocide is the only word for what is happening in
			 Darfur—and that we have a
					moral obligation to stop it;
		
			Whereas the presence of approximately 7,000 African Union peacekeepers has not
				deterred the violence and the increasing attacks by the
			 Government-sponsored
				Janjaweed militia and rebel groups;
		
			Whereas the Government of Sudan has previously refused to allow implementation of
				the full-scale peacekeeping mission authorized under United Nations
			 Security Council
				Resolution 1706;
		
			Whereas former United Nations Secretary-General Kofi Annan subsequently negotiated
				a compromise agreement with the Government of Sudan for a hybrid
			 United
				Nations-African Union peacekeeping mission to be implemented in 3
			 phases;
		
			Whereas the African Union and the United Nations have both affirmed that the
				Government of Sudan has now stated that it will accept
			 implementation of a hybrid
				United Nations-African Union peacekeeping mission;
		
			Whereas the Sudanese government has reneged on and obstructed earlier
				agreements;
		
			Whereas it is critical that the nations of the world, and particularly the members
				of the United Nations Security Council, take steps to implement the
			 full deployment
				of this hybrid peacekeeping mission as soon as possible;
		
			Whereas the Government of the People's Republic of China has long-standing
				economic and military ties with Sudan and continues to strengthen
			 these ties in
				spite of the on-going genocide in Darfur, as evidenced by the
			 following
				actions:
			
				(1)
				China reportedly purchases as much as 70 percent of Sudan's oil;
			
				(2)
				China currently has at least $3,000,000,000 invested in the Sudanese energy
					sector, for a total of $10,000,000,000 since the 1990s;
			
				(3)
				Sudan's Joint Chief of Staff, Haj Ahmed El Gaili, recently visited Beijing for
					discussions with Chinese Defense Minister Cao Gang Chuan
			 and other military
					officials as part of an eight-day tour of China; Cao
			 pledged closer military
					relations with Sudan, saying that China was willing to further develop
						cooperation between the two militaries in every
			 sphere;
			
				(4)
				China has reportedly cancelled approximately $100,000,000 in debt owed by the
					Sudanese Government; and
			
				(5)
				China is building infrastructure in Sudan and provided funds for a
					presidential palace in Sudan at a reported cost of
			 approximately
					$20,000,000;
			
			Whereas given its economic interests throughout the region, China has a unique
				ability to positively influence the Government of Sudan to abandon
			 its genocidal
				policies and to accept United Nations peacekeepers to join a hybrid
			 United
				Nations-African Union peacekeeping mission;
		
			Whereas the President's Special Envoy to Sudan, Andrew S. Natsios, further said in
				testimony on April 11, 2007, that Chinas substantial economic investment in
					Sudan gives it considerable potential leverage, and we have
			 made clear to
					Beijing that the international community will expect China
			 to be part of the
					solution;
		
			Whereas the Government of the People's Republic of China has previously influenced
				the Government of Sudan to take steps toward reducing violence and
			 conflict
				by—
			
				(1)
				abstaining from, and choosing not to obstruct, several important votes in the
					United Nations Security Council on resolutions related to
			 Sudan, including
					Resolution 1556, which demanded Sudan disarm militias in
			 Darfur, and Resolution
					1706, which called for the deployment of additional United
			 Nations peacekeepers,
					including up to 17,300 military personnel and up to 3,300
			 civilian
					police;
			
				(2)
				helping to facilitate the Addis Ababa framework reached on November 16, 2006,
					which provides for a joint United Nations-African Union
			 peacekeeping
					force;
			
				(3)
				sending high-level delegations, including Chinese President Hu Jintao, to
					Sudan, and encouraging President Bashir to show flexibility
			 and allow the joint
					United Nations-African Union peacekeeping force to be
			 deployed;
			
				(4)
				making frequent public statements that the Government of Sudan must carry out
					agreements made within the Addis Ababa framework of
			 November 2006 to admit
					United Nations peacekeepers to join the United
			 Nations-African Union
					peacekeeping force in Darfur;
			
				(5)
				pledging to provide military engineers to support African Union peacekeeping
					forces in Darfur;
			
				(6)
				announcing on May 10, 2007, the appointment of a senior diplomat as China's
					special representative on African affairs who is to focus
			 specific attention on
					the Darfur issue; and
			
				(7)
				reportedly exercising its influence to help convince the Khartoum government
					to accept the hybrid peacekeeping mission;
			
			Whereas due to its vast population, its rapidly growing global economy, its large
				research and development investments and military spending, its
			 seat as a permanent
				member of the United Nations Security Council and on the
			 Asia-Pacific Economic
				Cooperation, China is an emerging power that is increasingly
			 perceived as a leader
				with significant international reach and responsibility;
		
			Whereas in November 2006, China hosted its third Forum on China-Africa Cooperation
				with more than 40 heads of state in attendance and which focused
			 heavily on trade
				relations and investment on the African continent as it is expected
			 to double by
				2010;
		
			Whereas China is preparing to host the Olympic Summer Games of 2008, the most
				honorable, venerated, and prestigious international sporting event;
		
			Whereas China should be held accountable to act consistently with the Olympic
				standard of preserving human dignity in Darfur, Sudan and around
			 the world;
				and
		
			Whereas China has previously been reluctant to use its full influence to improve
				the human rights situation in Darfur, but recent events have
			 demonstrated the impact
				that China can have as a positive influence on this situation: Now,
			 therefore, be
				it
		
	
		
			That the Senate—
			
				(1)
				recognizes the close relationship between China and Sudan and strongly urges
					the Government of the People's Republic of China to use its
			 full influence
					to—
				
					(A)
					urge the President of Sudan, Omar al-Bashir, to abide by his agreement to
						allow a robust peacekeeping force under United
			 Nations command and control
						as described in United Nations Security Council
			 Resolution 1706;
				
					(B)
					call for Sudanese compliance with United Nations Security Council
						Resolutions 1556 and 1564, and the Darfur Peace
			 Agreement, all of which
						demand that the Government of Sudan disarm militias
			 operating in
						Darfur;
				
					(C)
					call on all parties to the conflict to adhere to the 2004 N'Djamena
						ceasefire agreement and the recently-agreed United
			 Nations communique which
						commits the Sudanese government to improve
			 conditions for humanitarian
						organizations and ensure they have unfettered
			 access to the populations they
						serve;
				
					(D)
					emphasize that there can be no military solution to the conflict in Darfur
						and that the formation and implementation of a
			 legitimate peace agreement
						between all parties will contribute toward the
			 welfare and stability of the
						entire nation and broader region;
				
					(E)
					urge all rebel groups to unify and assist all parties to come to the
						negotiating table in good faith;
				
					(F)
					urge the Government of southern Sudan to play a more active role in
						pressing for legitimate peace talks and take
			 immediate steps to support and
						assist in the revitalization of such talks along 1
			 single coordinated
						track;
				
					(G)
					continue to engage collaboratively in high-level diplomacy and
						multilateral efforts toward a renewed peace
			 process; and
				
					(H)
					join the international community in imposing economic and other
						consequences on the Government of Sudan if that
			 government continues to
						carry out or support attacks on innocent civilians
			 and frustrate diplomatic
						efforts; and
				
				(2)
				recognizes that the spirit of the Olympics, which is to bring together nations
					and people from all over the world in peace, is
			 incompatible with any actions,
					directly or indirectly, supporting acts of genocide.
			
